DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-13, and subsequent species LC1 in the reply filed on April 1, 2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 1, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
The abstract of the disclosure is objected to because the abstract does not include the general nature of the compound of formula (I).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “[in the formula” and “0 or 1],” such that the brackets should be omitted.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11-18 of U.S. Patent No. 9,234,056. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to polymerizable compounds having an azine linking group. Formula (I) of ‘056 when defined as: Z1 and Z2 are CH2=CH-, Y5 and Y6 are –(C=O)-O- and –O-C(=O)- respectively, G1 and G2 are unsubstituted divalent aliphatic groups having 6 carbon atoms, Y3 and Y4 are –O-, A2 and A3 are unsubstituted phenylene groups, Y1 and Y2 are –(C=O)-O- and –O-C(=O)- respectively, A1 is a unsubstituted trivalent benzene ring, Q1 is a hydrogen atom, Ay is a hydrogen atom, and Ax is an organic group having 4 carbon atoms that includes at least one aromatic hetero ring (thiophene) which encompasses the elected species of formula LC1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. 9,234,056).
Sakamoto et al. teaches a polymerizable compound represented by the following formula (I):

    PNG
    media_image1.png
    185
    405
    media_image1.png
    Greyscale
[col 3 line 5] wherein Z1 and Z2 are CH2=CH- [col 3 line 62], Y5 and Y6 are –(C=O)-O- and –O-C(=O)- respectively 

    PNG
    media_image2.png
    67
    236
    media_image2.png
    Greyscale
[col 13 line 55], A1 is particularly preferably the group represented by the following formula (A11) [col 12 lines 17-19]:

    PNG
    media_image3.png
    89
    271
    media_image3.png
    Greyscale
[col 12 line 25] wherein Y1 is –(C=O)-O- and Y2 is –O-C(=O)- [col 4 lines 55-56], Ay is a hydrogen atom [col 3 line 15-col 4 line 6], Q1 is preferably a hydrogen atom [col 14 line 4], and a specific example of Ax is 
    PNG
    media_image4.png
    66
    72
    media_image4.png
    Greyscale
 [col 8 line 20] when E is a sulfur atom [col 8 line 25], i.e. a thiophene ring [col 6 line 14], which is equivalent to the elected species formula LC1 of instant claims 11-13. Sakamoto et al. also teaches an object of the invention is to provide a polymerizable compound, a polymerizable composition, and a polymer that have a practical low melting point, can be produced at low cost, and can produce an optical film that achieves uniform conversion of polarized light over a wide wavelength band, and an optically anisotropic article [col 2 lines 46-51]. Sakamoto et al. further teaches the invention is not limited to the [following] examples [col 26 lines 21-22]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make additional compounds other those specifically exemplified by Sakamoto et al. through routine experimentation of substituting equally .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The instant claims could also be rejected on the ground of nonstatutory double patenting over U.S. 10,227,292.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722